       Case 1:21-mc-00218-RA-OTW Document 29 Filed 04/22/21 Page 1 of 1




                                                                                                   Orin Snyder
                                                                                                   Direct: +1 212.351.2400
                                                                                                   Fax: +1 212.351.6335
                                                                                                   OSnyder@gibsondunn.com




April 22, 2021


VIA ELECTRONIC FILING

The Honorable Ona T. Wang
United States District Court for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

Re:       In re Application of Sukhbaatar Batbold for an Order Pursuant to 28 U.S.C. § 1782,
          21-mc-00218-RA (S.D.N.Y.)

Dear Judge Wang:

        We respectfully submit this letter on behalf of Petitioner Sukhbaatar Batbold in
response to the letter filed yesterday by K2 Intelligence a/k/a K2 Integrity (“K2”) at ECF
Docket No. 28. 1 Mr. Batbold does not oppose this first request for an extension and requests
that the Court so-order a briefing schedule providing that any reply be due on or before
May 17, 2021.

Respectfully submitted,

/s Orin Snyder



cc:       All Counsel of Record (via ECF)




 1
      K2 requested our position on this application at 2 p.m. Eastern time, or 2 a.m. Mongolia time, and
      proceeded to file its application approximately three hours later—or 5 a.m. Mongolia time. K2 therefore
      provided no opportunity for us to confer with our client regarding K2’s request.
